DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (DE102010043220).

Regarding claim 1 – Lim teaches a wiring substrate (figs. 1 & 4, element 2/15) comprising a substrate body (3 [paragraph 0047] Lim states, “printed circuit board 3”) formed of an insulating material ([paragraph 0047] Lim states, “a printed circuit board of FR4 or a ceramic as a base material”), the substrate body having a front surface (4 [paragraph 0047] Lim states, “front side 4”), a back surface (lower surface opposite to the front surface 4), and a side surface (curved edge/flat edge as shown in figure 1) located between the front surface and the back surface (claimed structure shown in figure 1), wherein, in a plan view which is a view from the front surface (4), an outline of the substrate body (3) includes a plurality of curved portions (figure 1 shows two curved portions connecting to two straight portions) separated from one another and a plurality of straight portions each located between adjacent ones of the plurality of curved portions (claimed structure shown in figure 1), and wherein, in the plan view, a total length of the plurality of curved portions is at least 40% of a sum of the total length of the plurality of curved portions and a total length of the plurality of straight portions (figure 1 shows two semicircular portions connected to two straight portions wherein the semicircular portions definitively cover over 40% of the total length of the outer edge), and wherein, in the plan view (see fig. 1), each straight portion is located outward (as shown in annotated figure 1 below the straight portion protrudes outward farther in the horizontal direction in comparison to the curved portion) in relation to ends of the curved portions located on opposite sides of the straight portion (see annotated figure 1 below), the ends of the curved portions being located adjacent to the straight portion (the definition of “adjacent” is stated as “lying near, close, or contiguous; adjoining; neighboring” [dictionary.com]; the ends of the curved portions are near/close/neighboring the straight portion).

    PNG
    media_image1.png
    709
    747
    media_image1.png
    Greyscale

Regarding claim 2 – Lim teaches the wiring substrate according to claim 1, wherein, in the plan view (fig. 1), the plurality of curved portions (see curved portions of the outer edge as shown in figure 1) correspond to a plurality of portions of an imaginary true circle (figure 1 shows an “imaginary true circle” and appears consistent with that of the claimed invention), an imaginary ellipse, or an imaginary elongated circle which represents a product outline.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jessup et al. (US PG. Pub. 2009/0197435)

Regarding claim 1 – Jessup teaches a wiring substrate (fig. 6) comprising a substrate body (32 [paragraph 0028] Jessup states, “printed circuit board 32”) formed of an insulating material (the material of the substrate body 32 is considered an “insulating material” given that circuits 112, 212, 122 and 222 are formed thereon), the substrate body (32) having a front surface, a back surface, and a side surface located between the front surface and the back surface, wherein, in a plan view (view shown in figure 6) which is a view from the front surface, an outline of the substrate body (32) includes a plurality of curved portions (see annotated figure 6 below) separated from one another and a plurality of straight portions (straight portion at end of tabs 114 and 124) each located between adjacent ones of the plurality of curved portions (claimed structure shown in annotated figure 6 below), and wherein, in the plan view, a total length of the plurality of curved portions is at least 40% of a sum of the total length of the plurality of curved portions and a total length of the plurality of straight portions (figure 6 shows two semicircular portions connected to two straight portions wherein the semicircular portions definitively cover over 40% of the total length of the outer edge), and wherein, in the plan view, each straight portion is located outward in relation to ends of the curved portions located on opposite sides of the straight portion, the ends of the curved portions being located adjacent to the straight portion (claimed structure shown in annotated figure 6 below).

    PNG
    media_image2.png
    780
    931
    media_image2.png
    Greyscale


Regarding claim 8 – Jessup teaches the wiring substrate according to claim 1, wherein, in the plan view, the plurality of curved portions correspond to a plurality of portions of an imaginary curved shape (fig. 6, curved shape along substrate body 32 that follows the circumference of the outer edge) and each straight portion (flat edges of tabs 114 and 124) is located outward of the imaginary curved shape (claimed structure shown in annotated figure 6 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in view of Chung (US PG. Pub. 2016/0109071).

Regarding claim 4 – Lim teaches the wiring substrate according to claim 1, at least one insulating layer (fig. 4, circuit board material of element 18) defines recesses (see recess shown at back side element 17) which are formed at the straight portions and are open toward an outside of the straight portions in the plan view (claimed structure shown in annotated figure 4 below).
 	Lim fails to teach wherein the substrate body is composed of a plurality of insulating layers stacked together.
 	Chung teaches a substrate body (figs. 1-2, 1 [paragraph 0017] Chung states, “circuit substrate 1”) that is composed of a plurality of insulating layers (layers 10 and 12 [paragraph 0017] Chung states, “an insulation base layer 10…an insulation covering layer 12”) stacked together.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate as taught by Lim with the substrate body being composed of a plurality of insulating layers stacked together as taught by Chung because a multilayer circuit board is known to provide increased circuit density (allowing for multiple layers of circuit wirings/traces and via connections).


    PNG
    media_image3.png
    646
    1341
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed 11/2/2022 have been fully considered but they are not persuasive. 
Applicant argues regarding the rejection of claim 1, “referring to the annotated FIG. 1 of Lim that is reproduced below, the straight portions are located inside an imaginary true circle (annotated below) that includes the curved portions. In other words, the straight portions are located inside of the ends of the curved portion” [REMARKS page 8].
Examiner disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “inside an imaginary true circle”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 currently only requires that “the straight portions is located outward in relation to ends of the curved portions”. The straight portion as shown in the annotated figure 1 shown in the rejection to claim 1 clearly shows it protruding away from the wiring substrate and is considered to meet the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

 	Lucas et al. (US PG. Pub. 2014/0254109) discloses a circular PCB having flat protrusions.
 	Sakai et al. (US PG. Pub. 2014/0218884) discloses a component-embedded resin substrate having a curved and straight side surfaces.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847